              Case 6:19-cr-10114-EFM Document 45 Filed 03/02/21 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                       Plaintiff,




   vs.                                                               Case No. 19-10114-EFM


  JEREMY VOS,

                       Defendant.




                                         MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Jeremy Vos’s Motion for

Reconsideration (Doc. 43). He seeks the Court’s reconsideration of its earlier decision denying

his motion for compassionate release from prison. The Court denies Defendant’s motion.

                                    I.       Factual and Procedural Background

         On December 19, 2019, Defendant pleaded guilty to bank robbery, in violation of 18

U.S.C. § 2113(a). On March 6, 2020, Defendant was sentenced to 30 months’ imprisonment. On

October 23, 2020, Defendant filed a sealed motion seeking early release from prison due to

underlying health conditions that raised the risk of severe illness should he contract COVID-19.

Defendant was represented by counsel.1 The Court denied his motion finding that he did not



         1
             The Federal Public Defender (“FPD”) undertook the representation of Defendant.
              Case 6:19-cr-10114-EFM Document 45 Filed 03/02/21 Page 2 of 3




present an extraordinary or compelling reason warranting release and that the sentencing factors

enumerated in 18 U.S.C. § 3553 did not support release. Defendant, now proceeding pro se, is

before the Court seeking reconsideration of that order.

                                              II.          Legal Standard

         Although the Federal Rules of Criminal Procedure do not specifically provide for motions

to reconsider, the Tenth Circuit allows them.2 The standards governing them are the same

standards that govern civil motions for reconsideration.3 The Court can alter its judgment “where

the court has misapprehended the facts, a party’s position, or the law.”4 A motion for reconsider

allows the Court to correct clear errors of law or fact or to review newly discovered evidence.5

                                                    III.      Analysis

         In this case, Defendant does not identify or provide any valid reason for the Court to

reconsider or amend its prior decision and judgment. Instead, Defendant seeks reconsideration on

unrelated issues affecting his incarceration.6 Defendant fails to identify to the Court an appropriate

reason to reconsider its prior decision.

         IT IS THEREFORE ORDERED that Defendant’s Motion for Reconsideration (Doc. 43)

is DENIED.




         2
             United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014).
         3
             Id.
         4
             Id. (citing Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)).
         5
             Id.
        6
          Defendant states that he has not taken a skills program in prison and has not had access to religious services
due to COVID-19.



                                                             -2-
  Case 6:19-cr-10114-EFM Document 45 Filed 03/02/21 Page 3 of 3




IT IS SO ORDERED.

Dated this 2nd day of March, 2021.




                                           ERIC F. MELGREN
                                           UNITED STATES DISTRICT JUDGE




                                     -3-
